Per Curiam.

The verdict below was not against law. The dog was on the land of the defendant, in the act of destroying a fowl; and the defendant was justified in killing him, in like manner as if he was chasing and killing sheep, deer, calves, or other reclaimed and useful animals. This principle has been frequently and solemnly determined. (Cro. Jac. 45. 3 Lev. 25.)’ It was for the jury to determine whether the killing was justified by the necessity of the case, and as requisite to preserve the fowl; and the fowl being on the land of the defendant was enough, without showing property in the fowl.
Judgment affirmed.